DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 23, 2021 in response to the previous Non-Final Office Action (06/29/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
Applicant submits that NPL does not disclose or suggest (1) the "interactive information" and "interactive content" in the amended claim 1 (see Remarks p.8). Applicant also submits that NPL fails to suggest or disclose (2) “if the user is provided with one or more options for selection by the user while shooting the video, and what is received is the option selected by the user, the additional special effects corresponding to the options can be attached to the second video, so as to ensure that the user completes the process of generating the second video on the basis of providing the user with rich information (special effects), and thereby preventing the process of generating the second video from being interrupted after the user has been informed of the required information (special effects)” (see Remarks p.8).

Regarding applicant’s argument (2), NPL teaches a special effect sticker being selected (Steps 1-2: start chattering APP, click [+] below, see the second picture, select the prop) and then multiple options being presented for selection by the user (see image 3 = interaction information). Then the user selects the “take out order” option (step 3 select "Take Off" in the latest column, see the third picture = interaction content).
In response to applicant's argument (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing the process of generating the second video from being interrupted after the user has been informed of the required information (special effects)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to claim(s) 2, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 4, 6 – 12 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (“How to shoot video with a probability of leaving a single on Douyin-Baidu experience”, Eating chicken game sauce, from Https://jingyan.baidu.com/article/0bc808fc1b1d721bd485b9c1.html).
Regarding claim 9, NPL disclose an electronic device, comprising: a processor (inherent in mobile devices); and a memory (inherent in mobile device to store the TikTok app) configured to store at least one instruction executable by the processor; wherein the processor is configured to execute the at least one instruction stored in the memory to: display interaction information corresponding to the special-effect sticker (Step 3, 3rd image: display the palm extension test on the screen) in response to a select operation on a special-effect sticker (prop), the interaction information (multiple filter/effects to choose from) comprising one or more options for selection by a user (Steps 1-3: start chattering APP, click [+] below, see the second picture, select the prop, select "Take Off" in the latest column, see the third picture); acquire interaction content from the user, the interaction content being generated based on the interaction information, and the interaction content comprising information of option being selected by users (step 4: Next we extend the palm to see that there is a display score in the upper right hand corner); acquire a first video to be displayed, the first video being generated based on the special-effect sticker (step 4, 4th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation); and generate a second video based on the first video and an additional special effect that matches the interaction content (step 4-5, 5th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation).

Regarding claim 11, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory to: determine target image data corresponding to the additional special effect; and synthesize the target image data and a video frame of the first video into a second video. (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).

Regarding claim 12, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory obtain the second video containing the additional special effect by adding the additional special effect to a video frame of the first video (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).

th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm; the results are dependent on the content input by the user).

Regarding claim 15, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the additional special effect comprises at least one of a picture, a text, an audio, and a video (steps 3-4, 4th and 5th images: 90% is presented as text/video).

Regarding claim 16, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the processor is configured to execute the at least one instruction stored in the memory to play the second video (steps 5-6, 5th and 6th images: video is recorded and posted).

Claims 1, 3 – 4 and 6 – 8 rejected as applied to claims 9, 11 – 12 and 14 – 16 above. The method steps as claimed would have been implied by the apparatus of NPL.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of NPL2 (“TikTok 2019want, how to get special effects for good things-Baidue experience”, from https://fingyan.baidu.com/article/cb5d6105a5215d005c2fe0e4html  (January7,2019).
Regarding claim 10, NPL discloses all of the aforementioned limitations of claim 9. NPL fails to explicitly disclose wherein the interaction information further comprises information configured to prompt the user to input text or emoji, and the interaction content further comprises text or emoji input by the user.
	In the same field of endeavor, NPL2 teaches the option for the user to input text into a search field to find the option they prefer (p.3, step 3). In light of the teaching of NPL2, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use NPL2’s teaches in NPL’s system because an artisan of ordinarily skill would recognize that this would result in user friendly application able to find filters that the user desires quickly.

Claims 2 and 18 rejected as applied to claim 10 above. The method steps as claimed would have been implied by the apparatus of NPL in view of NPL2.

Claim 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Berwick et al. (US 2018/0048831).
Regarding claim 13, NPL discloses all of the aforementioned limitations of claim 9. NPL fails to explicitly disclose wherein in the case that the additional special effect comprises audio data, the processor is configured to execute the at least one instruction stored in the memory to obtain the second video containing the additional special effect by synthesizing the audio data in the additional special effect and a video frame of the first video.
	In the same field of endeavor, Berwick teaches pre-designated snapchat style augmented reality lenses/masks might be automatically added to the child's face when in record mode; in the above example, sound activated predesignated voice effects (which could be a mix of audio effects include pitch, EQ, reverb and delays and/or audio samples so that the users voice activates or is made to simulate the sounds of other things or beings e.g car horn, cows moo, or high-pitched squeaky voice sound) might be automatically generated at predesignated auto record points (fig. 10; ¶22, 166-169). In light of the teaching of Berwick, it would have been obvious to one of ordinary skill in the art to use Berwick’s teaching in NPL’s system because an artisan of ordinarily skill would recognize that this would result in a generation of richer videos incorporating 

Claim 5 rejected as applied to claim 13 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Berwick et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698